DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 01/21/2021 has been entered.   Upon entering the submission, claim 1 is amended.  Claims 2 and 3 are cancelled.  Claims 1, and 4-11 are pending and under examination on the merits.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 01/27/2021 and 02/12/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.
	 
Response to RCE Submission
Claim rejections under 35 U.S.C. §103(a)
Applicants’ amendment has been considered.  However, the amendment does not overcome the rejection. The rejection is maintained.  The rejection is revised in response to the amendment.  

The following rejections are necessitated by the amendment filed 01/21/2021 with the RCE:
Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0353837 (“the `837 publication”) in view of U.S. Patent No. 7,285,402 (“the `402 patent”) and US2010/0298450 (“the `450 publication”). 

Amended claim 1 is drawn to a process for preparing a paraffin product from a carbonaceous feedstock comprising the following steps: (a) treating the carbonaceous feedstock to obtain a gas mixture comprising hydrogen and carbon monoxide; (b) performing at least once, a Fischer-Tropsch reaction at a pressure in the range of from 20 to 80 bar using the gas mixture as obtained in step (a) and recovering a paraffin product and an off-gas comprising hydrocarbons, carbon dioxide, carbon monoxide, water and hydrogen from the Fischer-Tropsch reaction wherein the off gas has a CO level of at least 20 vol%; and and (c) subjecting at least a part of the off-gas from the Fischer-Tropsch reaction to anaerobic 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `837 publication discloses a process for preparing a paraffin product from a carbonaceous feedstock comprising (a) partial oxidation of the carbonaceous feedstock to obtain a mixture comprising hydrogen and carbon monoxide, (b) performing a Fischer-Tropsch reaction using the mixture as obtained in step (a) and recovering an off-gas from the Fischer-Tropsch reaction and a paraffin product, (c) subjecting at least a part of the off-gas from the Fischer-Tropsch reaction to conversion using a catalyst comprising iron, or a catalyst comprising iron and chromium, followed by a hydrogenation step (d) using a steam/off-gas mol ratio in the range of between 0.5 and 1.5 and a catalyst comprising copper and zinc, followed by a conversion step (e) using a nickel based catalyst, and (f) preparing a hydrogen comprising gas from at least a part of the off-gas from the Fischer-Tropsch reaction.  The `837 publication teaches that the Fischer-Tropsch synthesis is preferably carried out at a temperature in the range from 125 to 350 °C, more preferably 175 to 275 °C, most preferably 200 to 260 °C. The pressure preferably ranges from 5 to 150 bar abs., more preferably from 5 to 80 bar abs, see [0054].  The `837 publication teaches that Fischer-Tropsch off-gas obtained in step (b) comprises more than 20 volume % carbon monoxide, see [0029].

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instantly claimed process of claim 1 and the process of the `837 publication is that the prior art does not teach step (c) of claim 1, which is drawn to subjecting at least a part of the off-gas from the Fischer-Tropsch reaction to anaerobic fermentation to obtain a fermentation product comprising alcohol.  Instead, the `837 publication teaches catalyst comprising iron, or a catalyst comprising iron and chromium.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claim 1 would have been obvious over the `837 publication because the difference is further taught and/or suggested by the `402 patent.  The `402 patent teaches 
a stable continuous method for producing ethanol from the anaerobic bacterial fermentation of a gaseous substrate containing at least one reducing gas involves culturing in an anaerobic fermentation bioreactor in a liquid nutrient medium, see Abstract of the `402 patent.  The `402 patent defines “gaseous substrate” as used herein means CO alone, CO and H2, CO2 and H2, or CO, CO2 and H2, optionally mixed with other elements or compounds, including nitrogen and methane in a gaseous state.  Thus, such substrates include what is conventionally referred to as "syngas" or synthesis gas from the gasification of carbon products (including methane), as well as waste gases from a variety of industrial methods, see col. 6, lns. 1-18. The `402 patent teaches the stable continuous method for producing ethanol from the anaerobic bacterial fermentation of a gaseous substrate containing at least one reducing gas yielding CO conversions of 92% and H2 conversions of 60% with pantothenate limitation, see EXAMPLE 1, col. 18, lns. 64-65. The `402 patent further teaches the ratio of the moles of H2 fed to the sum of two times the moles CO converted and three times the moles CO2 converted was 5.67, a rate that is far above the required ratio of 1.0 for excess H2 to be present. The H2 partial pressure in the exit gas 2.61 atm (i.e. 2.61x 1.013 bar= 2.64 bar), and the rate of H2 partial pressure to CO2 partial pressure in the exit gas was 10.9. The reactor was thus producing ethanol as a result of the presence of excess H2, see EXAMPLE 7, col. 24, lns. 50-56.  One ordinary skilled in the art would know that the `402 patent teaches and/or suggests that the process comprises a step prior to step (c) wherein the off gas pressure is lowered to a pressure of less than 10 bar.   Therefore, the `402 patent teaches the difference between claim 1 and the process of the `837 2) from the Fischer-Tropsch reaction to anaerobic fermentation to obtain a fermentation product comprising alcohol.

Regarding claim 4, the `402 patent teaches the anaerobic bacterial used in fermentation under “subject bacterium”, Col. 6, Lns. 31-42.  In addition, the `450 publication teaches the microorganisms used in the fermentation process include Clostridium autoethanogenum.

Regarding claim 5, the `402 patent teaches that the anaerobic bacterial fermentation was operated with excess H2 present in the feed gas such that the ratio of the moles of H2 fed to the sum of two times the moles of CO converted and three times the moles of CO2 converted was 5.67. If this ratio were not greater than 1.0, excess H2 cannot be present in the reactor and ethanol production due to the presence of excess H2 cannot occur.  Therefore, there is a need to properly control the level of H2 in the fermentation reactor.  Therefore, it would have been obvious for one ordinary skilled in the art to remove H2 as the level is not set appropriately.

Regarding claim 6, the `402 patent teaches the fermentation product is subjected to distillation to separate at least the alcohol from the fermentation product, see FIG. 1, Col. 4, Ln.56 to Col. 5, Ln. 8. 

Regarding claim 7, the `402 patent teaches the fermentation is performed in two or more bioreactors, see Col. 4, Lns. 32-35.  
 
Regarding claims 8-9, the `837 publication teaches the gas mixture is obtained by steam reforming and/or from the partial oxidation of natural gas, see [0021].   

Regarding claim 10, the `837 publication teaches the off-gas further comprises nitrogen, argon and traces of olefins and oxygenates, see [0033], [0101], and [0120].

2, CO2 and H2, or CO, CO2 and H2.  Sine hydrocarbons are not gaseous substrate in the anaerobic bacterial fermentation, one ordinary skilled in the art would been motivated to remove hydrocarbons from the off-gas in the `837 publication.  Therefore, claim 11 would have been obvious over the `837 publication in view of the `402 patent.
	
Conclusions
Claims 1, and 4-11 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731